Title: To Thomas Jefferson from Andrew Donnally, 29 May 1781
From: Donnally, Andrew
To: Jefferson, Thomas


        
          Sir
          Green Brier County 29th. May 1781
        
        Agreeable to your Excellency’s Instructions I have held a Court Martial to enquire into the Delinquencies which have happened by Persons of the Militia neglecting to perform their Tour of Duty, the Number of Delinquents here are few; and am at a loss how to have them Marched to the place directed to, in your Instructions, as no person here will undertake to perform the Duty upon the Terms mentioned in your Excellency’s Letter; this makes me request your farther Instructions how I am to proceed in this affair. I am Sir Your Excellency’s Obt. Hble Servant,
        
          Andw. Donnally
        
      